NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



CHRISTOPHER JOSEPH GAUT,                   )
                                           )
             Appellant,                    )
                                           )
v.                                         )        Case No. 2D16-1619
                                           )
DEPARTMENT OF REVENUE,                     )
CHILD SUPPORT ENFORCEMENT                  )
PROGRAM, and RACHELLE DAWN                 )
HANSEN,                                    )
                                           )
             Appellee.                     )
                                           )

Opinion filed June 9, 2017.

Appeal from the Department of Revenue.

Christopher Joseph Gaut, pro se.

Pamela Jo Bondi, Attorney General, and
Toni C. Bernstein, Senior Assistant Attorney
General, Tallahassee, for Appellee
Department of Revenue.

No appearance for Rachelle Dawn Hansen.


VILLANTI, Chief Judge.


             Christopher Joseph Gaut appeals the Final Administrative Paternity and

Support Order rendered by the Department of Revenue, Child Support Enforcement

Program (the Department). Gaut raises two points on appeal: (1) the Department erred
in determining his current child support and (2) the Department erred in determining his

retroactive child support. As explained below, we affirm in part and reverse in part.

              We affirm on the first point inasmuch as the Department requested income

information from Gaut and provided him with notice advising him of his right to

participate and to request a hearing. Moreover, the Department correctly could and did

utilize available state wage information to calculate Gaut's current child support

obligation. See § 409.2563(5)(a), Fla. Stat. (2016) ("[T]he department may proceed on

the basis of information available from any source, if such information is sufficiently

reliable and detailed to allow calculation of guideline schedule amounts . . . .").

Because Gaut failed to provide income information or to participate in the proceedings

below, he cannot complain for the first time on appeal that the court utilized the

statutorily permissible methodology to calculate his current child support obligation.

              In contrast, on the second point the Department acknowledges that it

incorrectly used Gaut's current child support obligation calculation to also determine his

retroactive obligation. Moreover, because the Department had state wage information

for the time period in which retroactive child support was due, and because the income

information for the two timeframes differed, "the Department ought not to [have]

ignore[d] the information in its own files" when it calculated Gaut's retroactive child

support due. Salters v. Dep't of Revenue ex rel. Mobley, 32 So. 3d 777, 778 (Fla. 2d

DCA 2010); see also § 61.30(17)(a), Fla. Stat. (2016).

              Therefore, we affirm as to Gaut's current support obligation but reverse as

to Gaut's retroactive support obligation. We remand for the Department to recalculate




                                            -2-
his retroactive child support obligation using the income information it has from the state

for that time period.

              Affirmed in part, reversed in part, and remanded with directions.



CRENSHAW and BADALAMENTI, JJ., Concur.




                                           -3-